DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 16 is objected to because of the following informalities:  “a series of bi-phasic double pulse pair” should read –a series of bi-phasic double pulse pairs--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-25 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 24, 25, and 33 each recite the limitation “the subject” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16, 22-25, 29, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0293916 (Peterchev) in view of U.S. Patent Application Publication No. 2006/0015153 (Gliner et al.).
Regarding claim 16, Peterchev teaches a method of Transcranial Magnetic Stimulation (TMS) comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation consists of a series of bi-phasic double pulse pair ([0015]; [0045]; [0047]; [0052]; single coil, [0072]; [0081]; [0085]; Figure 9). Peterchev does not specify the second bi-phasic pulse of the bi-phasic double pulse pair has a lower amplitude compared to the first bi-phasic pulse in the bi-phasic double pulse pair.
Figure 9c). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Peterchev such that the second pulse of the pulse pair has a lower amplitude than that of the first pulse of the pair as taught by Gliner et al., because Gliner et al. teaches providing pulse bursts with varied amplitude improves neural stimulation efficiency and reduces power consumption ([0137]). 
Regarding claims 22-25, Peterchev in view of Gliner et al. teaches all the limitations of claim 16. Peterchev and Gliner et al. teaches the amplitude of the second bi-phasic pulse of the bi-phasic pulse of the bi-phasic double pulse pair is between 5-50% lower than the amplitude of the first bi-phasic pulse of the bi-phasic double pulse pair; and wherein the amplitude of the first bi-phasic pulse of the bi-phasic double pulse pair is 5-40% lower than the normal motor threshold for the subject (Gliner et al., [0138]; [0142]).
Regarding claim 29, Peterchev teaches a method of Transcranial Magnetic Stimulation (TMS) comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation comprises a series of bi-phasic double pulse pair ([0015]; [0045]; [0047]; [0052]; single coil, [0072]; [0081]; [0085]; Figure 9). Peterchev 
However, Gliner et al. teaches a method of recording a response to TMS comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation comprises bi-phasic double pulse pairs ([0059]; [0062]; [0067]). Gliner et al. teaches the amplitude of the pulses may be varied during pulse bursts to include a second pulse in a pulse pair with a lower amplitude than the previous, first pulse of the pulse pair ([0067]; [0070]; [0095]; [0121]; [0137]; [0142]; see Figure 9c). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Peterchev such that the second pulse of the pulse pair has a lower amplitude than that of the first pulse of the pair as taught by Gliner et al., because Gliner et al. teaches providing pulse bursts with varied amplitude improves neural stimulation efficiency and reduces power consumption ([0137]). 
Regarding claims 32 and 33, Peterchev in view of Gliner et al. teaches all the limitations of claim 29. Peterchev and Gliner et al. teaches the amplitude of the second bi-phasic pulse of the bi-phasic pulse of the bi-phasic double pulse pair is between 5-50% lower than the amplitude of the first bi-phasic pulse of the bi-phasic double pulse pair; and wherein the amplitude of the first bi-phasic pulse of the bi-phasic double pulse pair is 5-40% lower than the normal motor threshold for the subject (Gliner et al., [0138]; [0142]).
Claims 17, 18, 26, 27, 30, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0293916 (Peterchev) in view of U.S. Patent Application Publication No.  as applied to claim 16 or 29 above, and further in view of WO 2006/134598 (Zangen et al.).
Regarding claims 17, 18, and 30, Peterchev in view of Gliner et al. teaches all the limitations of claims 16 and 29. The modified method of Peterchev and Gliner et al. does not teach the second bi-phasic pulse of the bi-phasic double pulse pair is generated less than 0.5 ms after said first bi-phasic pulse.
However, Zangen et al. teaches a method of recording a response to Transcranial Magnetic Stimulation (TMS) (abstract), comprising: inducing stimulation from a TMS coil device (abstract; [0062]-[0063]; [0068]; [0095]), wherein the stimulation includes a bi-phasic double pulse pair and the second bi-phasic pulse of the bi-phasic double pulse pair is generated less than 0.5 ms after said first bi-phasic pulse ([0088]; [0089]; [0092]-[0093]; [00103]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interpulse interval of the method of Peterchev and Gliner et al. such that the second pulse of the pulse pair is generated less than 1 ms after the first pulse as taught by Zangen et al., because Zangen et al. teaches a interpulse interval of 10 to 1000 microseconds is desirable to stimulate neuronal tissue depending on the needs of the subject ([00103]; [00105]).
Regarding claims 26, 27, 34, and 35, Peterchev in view of Gliner et al. teaches all the limitations of claims 16 and 29. Peterchev and Gliner et al. teaches a stimulator circuit connected to the TMS coil device is capable of discharging the second bi-phasic pulse within 0.5-100ms from the first bi-phasic pulse (Peterchev: [0048], [0098]; Gliner et al., [0119]). Peterchev does not specify the bi-phasic double pulses are charged from a single capacitor.
.
Claims 19-21 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0293916 (Peterchev) in view of U.S. Patent Application Publication No. 2006/0015153 (Gliner et al.) as applied to claim 16 or 29 above, and further in view of U.S. Patent No. 6,117,066 (Abrams et al.).
Regarding claims 19-21 and 31, Peterchev in view of Gliner et al. teaches all the limitations of claim 16 or 29. Peterchev and Gliner et al. teaches does not specify there is no magnetic stimulation generated by the TMS coil device within 50 ms of the conclusion of the second pulse of the double pulse pair. 
However, Abrams et al. teaches a method of delivering Transcranial Magnetic Stimulation (TMS) comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation includes a bi-phasic double pulse pair (col. 4, line 55-. 
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0293916 (Peterchev) in view of U.S. Patent Application Publication No. 2006/0015153 (Gliner et al.) and U.S. Patent Application Publication No. 2009/0099405 (Schneider et al.).
Regarding claim 28, Peterchev teaches a method of Transcranial Magnetic Stimulation (TMS) comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation consists of a series of bi-phasic double pulse pair ([0015]; [0045]; [0047]; [0052]; single coil, [0072]; [0081]; [0085]; Figure 9). Peterchev does not specify the second bi-phasic pulse of the bi-phasic double pulse pair has a lower amplitude compared to the first bi-phasic pulse in the bi-phasic double pulse pair.
However, Gliner et al. teaches a method of recording a response to TMS comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein Figure 9c). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Peterchev such that the second pulse of the pulse pair has a lower amplitude than that of the first pulse of the pair as taught by Gliner et al., because Gliner et al. teaches providing pulse bursts with varied amplitude improves neural stimulation efficiency and reduces power consumption ([0137]). Peterchev et al. and Gliner teach the stimulation consists of a series of bi-phasic double pulse pairs, rather than a pair of bi-phasic double pulses.
However, Schneider et al. teaches a method of delivering Transcranial Magnetic Stimulation (TMS), comprising: inducing stimulation from stimulation coils of a TMS coil device, wherein the stimulation includes a bi-phasic double pulse pair, wherein the second pulse has a lower amplitude than the first pulse (see Figures 1 and 4A; The circuit of Figure 1 produces the current waveform of Figure 4A, which induces the pulses of Figure 4A in "TMS coil device" 110 and 120. The “first bi-phasic pulse” induced in coils 110 and 120 is construed as the first positive pulse 412 and the first negative pulse 413, and the “second bi-phasic pulse” induced is construed as the second positive pulse 412 and the second negative pulse 413 shown in Figure 4A. Since this pair of pulses each have a positive and a negative portion, they are construed as a “bi-phasic double pulse pair”. See [0023]; [0026]). Schneider et al. teaches the TMS stimulation may be applied as “single pulses triggered periodically, pairs of pulses .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 and 22-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,300,294. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application is merely broader in scope than all that is recited in claim 1 of the ‘294 patent. That is, claim 16 is anticipated by claim 1 of the ‘294 patent. Once applicant has received a patent for a species or a more specific embodiment, applicant is not entitled to a patent for the generic or broader invention (see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993)). Claims 18, 19, .
Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,300,294 in view of U.S. Patent No. 6,117,066 (Abrams et al.). 
Regarding instant claims 20 and 21, claim 4 (which encompasses the limitations of claim 1) of the ‘294 patent recites all that is recited in instant claims 20 and 21 (which encompass the limitations of instant claim 16). The difference between instant claims 20 and 21 and claim 4 of the ‘294 patent, respectively, lies in that claims 20 and 21 recite there is no stimulation induced by the TMS coil device “within 15 ms” and “within 50 ms”, respectively, following the conclusion of the second pulse of the pulse pair, which is not recited in claim 4 of the ‘294 patent.
	However, Abrams et al. teaches a method of delivering Transcranial Magnetic Stimulation (TMS) comprising: inducing stimulation from a stimulation coil of a TMS coil device, wherein the stimulation includes a bi-phasic double pulse pair (col. 4, line 55-col. 5, line 12); wherein there is no magnetic stimulation generated by the TMS coil device within 50 ms of the conclusion of the second pulse of the double pulse pair (The “second bi-phasic pulse” is construed as the last pulse followed by a "silent period" of 1-10s as taught by Abrams et al., col. 5, lines 8-35). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of claim 4 of the ‘294 patent such that there is no magnetic stimulation generated by the TMS coil device within 50 ms of the conclusion of the second pulse of the double pulse pair as taught by Abrams et al., because providing such a silent period wherein stimulation is paused 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/CARRIE R DORNA/Primary Examiner, Art Unit 3791